Order issued October 5-       ,   2012




                                               In The
                                   (Court of Appeats
                           ;Fitt Elistrirt of .exasat Dallas
                                         No. 05-12-00596-CV


                           ARCH INSURANCE COMPANY, Appellant
                                                 V.
          UNITED STATES YOUTH SOCCER ASSOCIATION, INC., Appellee


                                             ORDER

       We GRANT the October 3, 2012 unopposed motion of nonresident attorney, Andrew E.

Oldis, for admission pro hac vice. We DIRECT the Clerk of this Court to add Andrew E. Oldis

as counsel pro hac vice.




                                                        EL AR TH LANG-MIE
                                                        JU E